Laweence, Judge:
The proper value for dutiable purposes of certain steel tubing and casing, imported from Italy, is the subject of the above-enumerated appeal for a reappraisement.
The parties hereto have entered into a stipulation of fact which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise consists of seamless steel tubing and seamless steel casing, exported from Italy, and that the facts and the law are similar in all material respects to the merchandise the subject of United States v. Dalminter, Inc., R. W. Smith, 47 Cust. Ct. 577, A.R.D. 135.
IT IS FURTHER STIPULATED AND AGREED that the record in A.R.D. 135 be incorporated with the record in this ease.
IT IS FURTHER STIPULATED AND AGREED that the prices at which such or similar imported merchandise was freely offered for sale for consumption in the United States, packed ready for delivery, in the principal market of the United States to all purchasers, at the time of exportation of the imported merchandise, in the usual wholesale quantities and in the ordinary course of trade, were the prices shown on Schedule A hereto attached and made a part hereof less 2 per cent cash discount less 7.60 per cent for general expenses and 7.15 per cent for profit less ocean freight of $13.50 per metric ton less inland freight of $6.00 per metric ton less duty of 12% per cent on tubing or 7% per cent on casing.
Upon the agreed facts of record and following the cited authority, the court finds and holds that United States value, as that value is defined in section 402(e) of the Tariff Act of 1930 (19 U.S.C., § 1402(e)), as amended by the Customs Administrative Act of 1938, is the proper basis of value for the steel tubing and casing in issue and that said value is represented by the prices shown on schedule A, attached to and made a part of this decision, less 2 per centum cash discount, less 7.60 per centum for general expenses and 7.15 per centum for profit, less ocean freight of $13.50 per metric ton, less inland freight of $6 per metric ton, less duty of 12% per centum on tubing or 7% per centum on casing.
Judgment will issue accordingly.